356 So. 2d 71 (1978)
Charles MURRAY, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. HH-279.
District Court of Appeal of Florida, First District.
March 16, 1978.
*72 Michael J. Minerva, Public Defender, and Janice G. Scott, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and Michael H. Davidson, Asst. Atty. Gen., for appellee.
PER CURIAM.
Appellant seeks review of the judgments and sentences for robbery and attempted robbery. Appellant urges the trial court committed reversible error and abused its discretion by prohibiting appellant from interviewing a member of the jury after the trial.
Following rendition of the verdict, the jury was polled, and each juror indicated that the verdict was his as well as that of the jury as a whole. Appellant sought to interview one juror because during the polling of the jury, this juror began crying. This fact does not constitute a reasonable basis for belief that the verdict of the jury may be subject to a legal challenge. Bullard v. State, 324 So. 2d 652 (Fla. 1 DCA 1975). Therefore, the trial court did not abuse its discretion by prohibiting appellant from interviewing this juror.
Therefore, the judgment and sentence are AFFIRMED.
MILLS, Acting C.J., and ERVIN and BOOTH, JJ., concur.